Citation Nr: 1224918	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a right knee patella fracture with arthritis, currently evaluated as 10 percent disabling, prior to September 26, 2006.

2.  Entitlement to an increased disability rating for residuals of a right knee patella fracture with arthritis, currently evaluated as 10 percent disabling, from September 26, 2006.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In July 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2009, the Board remanded the claims then on appeal to the RO via the Appeals Management Center (AMC) for further development.

The issues of entitlement to a rating in excess of 10 percent for a right knee disability from September 26, 2006, to include whether a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence is warranted, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the right knee medial and lateral compartment arthritis and meniscal and ACL tears, are interrelated and/or attributable to the Veteran's service-connected residuals of a right knee patella fracture with patella-femoral compartment arthritis.

2.  Prior to September 26, 2006, residuals of a right knee patella fracture with arthritis were manifested by flexion to 80 degrees at worst with pain and full extension to 0 degrees, except on one occasion in August 2006 when extension was reported as between 5 to 10 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right knee patella fracture with arthritis have not been met prior to September 26, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in January and August 2006 letters the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating.  The letters also identified what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The August 2006 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  Additionally, the letter advised him of how effective dates are assigned and the type of evidence that impacts that determination.   The case was last adjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA and private treatment records; VA examination reports and medical opinions; employment records, including from the Railroad Retirement Board, lay statements and hearing testimony.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, VA treatment records from the Wilkes-Barre VA Medical Center dating since May 2007 were obtained and associated with the claims file; a January 2010 letter to the Veteran asked him to submit an authorization form to permit a request for treatment records from Dr. Bednarz since January 2005; records from the Railroad Retirement Board were obtained and associated with the claims file; and a VA orthopedic examination was conducted and an opinion obtained.  A December 2010 addendum and subsequent expert medical opinions from a VA orthopedic surgeon provided detailed medical opinions based on a review of the entire record and examination of the Veteran and included a detailed rationale for the conclusions reached.  Thus, the Board finds that the prior remand directives have been substantially complied with, and a decision on the merits can proceed with respect to the claim for an increased rating for a right knee disability prior to September 26, 2006.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file, including the Virtual VA electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of history, the Board notes that a May 1980 rating decision awarded service connection for residuals of a right knee patella fracture and assigned an initial noncompensable rating effective September 30, 1976.  A September 2003 rating decision, increased the rating to 10 percent, effective July 15, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010, based on x-ray evidence of arthritis and limitation of motion of the right knee.  The RO recharacterized the disability as "residuals of a fracture of the patella of the right knee with arthritis" to reflect the compensable rating.  The September 2003 rating decision noted that on VA examination in August 2003, there was no objective evidence of subluxation or lateral instability, which are the criteria specific to Diagnostic Code 5257 that considers "other impairment of the knee," and the Veteran denied episodes of subluxation.  As noted above, July 2006 and January 2007 rating decisions continued the 10 percent rating.

The Veteran's residuals of a right knee patella fracture with arthritis are evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010.

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257.

 
5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The highest available rating for arthritis under Diagnostic Code 5003 is 20 percent when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  In addition, the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. at Note (1).

Plate II of 38 C.F.R. § 4.71a reflects that normal knee extension is to 0 degrees, while normal flexion is from 0 to 140 degrees.

38 C.F.R. § 4.71, PLATE 2.

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260.


5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Before turning to the facts pertinent to the claim for an increased rating, the Board will consider the extent of the Veteran's right knee disability related to or attributable to his service-connected right knee patella fracture with arthritis.  In addition to the service-connected right knee patella fracture with arthritis, the evidence of record reflects other nonservice-connected right knee disability as well as a post-service, work-related right knee injury.  In September 2002 while carrying 45-pound cement packets in each hand and walking over uneven ground, the Veteran felt a pain in his right knee.  In a private orthopedic consultation in October 2002, the Veteran described his September 2002 right knee injury.  An x-ray of the right knee showed mild to moderate arthritis, particularly of the medial compartment; the impression was right medial meniscal tear.  In October 2002 he underwent an arthroscopic medial meniscus surgical procedure, and he returned to work in April 2003.

An April 2006 VA MRI of the right knee revealed a tear of the medial meniscus, an anterior cruciate ligament (ACL) tear, and grade IV chondromalacia.  On September 26, 2006, the Veteran underwent a surgical arthroscopy and partial meniscectomy of the right knee.  The operative report indicated that examination 
of the medial compartment showed signs of degenerative arthritis with Grade 3 Outerbridge changes of the femur and tibia, and there was a complex tear of the posterior horn of the medial meniscus; examination of the notch revealed evidence of the ACL tear; examination of the lateral compartment showed the Outerbridge changes; and examination of the patellofemoral compartment showed mild degenerative changes compared to the mediolateral hemijoint.  Medical records in the months and years after the September 2006 surgery showed significant limitation of motion of the right knee.

In an October 2006 VA joints examination report, an orthopedic surgeon stated that he could not determine a possible relationship between the questionable torn medial meniscus and the Veteran's service-connected condition without the Veteran's records, which were not provided for review.  In a January 2007 addendum report, the VA orthopedic surgeon indicated that he reviewed the claims file and opined that it is not as likely as not that the medial meniscus tear, status post surgery, is related to the service-connected fracture of the patella or residuals of the fractured patella, in particular.  Supporting his conclusion, the surgeon noted that it seems as though the fracture was caused by a direct blow to the knee and did not involve the articular area.  Therefore, it is not likely that this would have resulted in a tear of the posterior horn in the medial meniscus, which is at some distance from where the injury actually occurred.  He further noted that the injury occurring in 1972, if 
it led to a torn meniscus, should have been more symptomatic, resulting in a meniscectomy in a much shorter period of time than the 30-some years actually recorded.

A June 2010 VA joints examination report prepared by a primary care physician did not differentiate findings due to the Veteran's service-connected knee disability from his nonservice-connected knee disability.  In a December 2010 addendum report, the same physician explained that he could not segregate his nonservice versus service-connected disabilities because his right knee is a single functioning joint/unit.  He recommended that such an opinion be obtained from an orthopedic surgeon if the matter was ever reevaluated. 

Because the medical evidence reflected service-connected and nonservice-connected right knee disability and a September 2002 post-service work-related right knee injury, the Board requested medical opinions regarding the service-connected right knee patella fracture with arthritis and the extent to which it could be differentiated from the nonservice-connected meniscal disabilities in an August 2011 request for a medical expert opinion and in a February 2012 request for clarification concerning the medical opinion provided in October 2011.  

In summary, in opinions rendered in October 2011 and March 2012, an orthopedic surgeon explained that post-traumatic arthritis usually evolves over years and it is almost impossible to develop mild to moderate arthritis within 5 weeks from the time of any knee injury.  Hence, the mild to moderate arthritis the Veteran had in October 2002 was essentially unrelated to his workplace injury in September 2002.  He also noted that osteoarthritis in one compartment can progress to other compartments partly due to chemical mediators in the joint field.  Therefore, it was reasonable to consider that arthritis in the Veteran's medial and lateral compartment were interrelated to the arthritis in his patella-femoral compartment.  

The orthopedic surgeon also concluded that the recurrent meniscal tear and ACL tear noted in 2006 were more likely related to the overall arthritic (degenerative) process than to the workplace injury in 2002.  

Considering the January 2007 and August and October 2011 medical opinions, the Board resolves any doubt in the Veteran's favor and concludes that subjective complaints and objective medical findings regarding the right knee tricompartmental arthritis and meniscal and ACL tears, are interrelated and/or attributable to his service-connected residuals of a right knee patella fracture with arthritis rather than to the post-service workplace injury and subsequent surgeries.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 2011 orthopedic surgeon provided a medical rationale explaining the interrelated nature of arthritis in the Veteran's medial and lateral compartment to the arthritis in his patella-femoral compartment and the recurrent meniscal tear and ACL tear noted in 2006 to the overall arthritic process.  Moreover, the 2011 opinions provide a reasonable basis for attributing the right knee meniscal involvement, with a delayed onset of significant symptomatology of approximately 30 years, to his service-connected right knee disability.  

Turning to the evidence, in a November 2005 treatment record from a private orthopedic specialist, C. G., M.D., the Veteran complained of fairly constant right knee pain particularly with weightbearing, and occasional giving out.  Dr. C. G. indicated that he had performed an arthroscopic partial medial meniscectomy in October 2002.  On examination, the Veteran had a slightly antalgic gait on the right, trace effusion, full motion, and negative varus and valgus stress testing.  A right knee x-ray showed moderate degenerative changes in all compartments.  The impression was moderate degenerative joint disease, right knee.  In a January 2006 follow-up note, the Veteran stated that the injection he received did not help much with his pain.  On examination, there was no effusion and motion was full.  

In a January 2006 treatment record from his primary care physician, L. W., M.D., the Veteran described chronic knee pain but stated that he received VA treatment for his knee.

In a February 2006 VA joints examination, the Veteran complained that at times his right knee gives away without warning and admitted to a lack of endurance.  He denied any locking.  He reported periods of flare-ups of pain with knee lifting, turning, or excessive walking, alleviated somewhat with rest and pain medication.  He stated that he received a brace in 2003 from a private physician and only wore it a few times; however, he began to wear it more regularly over the last year.  He denied any knee surgery or history of dislocation or recurrent subluxation.  On examination, right knee extension was to 0 degrees (neutral position) with pain anteriorly and flexion was to 120 degrees with pain around the kneecap.  There was no evidence of joint laxity.  Muscle strength was equal and normal in the bilateral knees.  The impression of an October 2005 right knee x-ray, which was associated with the VA examination report, was mild multi-compartmental osteoarthritic changes with some asymmetric sclerosis of the lateral tibial plateau, which could be due to asymmetric stress and/or a stress injury; no fracture or bone erosion or destruction was seen.  The diagnosis was right knee with narrowed medial joint space, degenerative arthritis, and residual muscle weakness.  The examiner opined that the Veteran's degenerative arthritic condition of the right knee with residual weakness of the muscles was caused by complications of the fracture of his right patella during military service.

During an April 2006 VA orthopedic consultation, the Veteran complained of a three-year history of bilateral knee pain with some limited knee motion and difficulty ambulating and buckling of his knees.  On examination of the right knee, flexion was to 120 degrees with extension to 0 degrees.  There was no mediolateral laxity.  In a May 2006 orthopedic note, the Veteran stated that he had been working his knees, but was unable to increase his flexion greater than 120 degrees.  On examination flexion was to approximately 120 degrees bilaterally.

In a May 2006 private primary care note from Dr. L. W., the Veteran complained of joint pain and swelling in his knee.  Right knee examination findings included instability and discomfort with movement and pain of the right lower extremity.

In a June 2006 application for disability benefits from the Railroad Retirement Board, the Veteran cited severe pain in his feet, right knee, and lower back as conditions that prevent him from working.  In a medical assessment completed for the Railroad Retirement Board in June 2006, a private physician, Dr. L. B., indicated that he had treated the Veteran since September 2003, and he was impaired due to knee derangement, gait dysfunction, and spinal stenosis.  Dr. L. B. reported that the Veteran could walk one block, but required an assistive device.  A Railroad Retirement Board medical assessment was also completed by Dr. L. W. in June 2006.  The impairment was identified as the right knee and low back and the Veteran stated that his knee felt like it would give way.  On examination, right knee flexion was reported as 150 degrees.  Extension was not reported.  Muscle strength was 4/5 and no sensory or reflex abnormalities were noted.  Dr. L. W. indicated that the Veteran could walk ten feet without using an assistive device.  During an August 2006 Railroad Retirement Board disability evaluation, the Veteran described his September 2002 workplace injury involving his right knee and subsequent treatment.  He described current symptoms to include chronic pain, constant swelling, and occasional locking in position.  He could tolerate walking approximately 50 feet with significant discomfort.  On examination of the right knee, there was tenderness along the medial and lateral patellar facets and joint effusion.  Range of motion was reported as very limited with flexion to 90 degrees and extension between 5 and 10 degrees with extreme pain on movement.  The examiner reported that varus and valgus strain were not associated with instability.

In an August 2006 VA orthopedic note, the bilateral knees were limited to 80 degrees of flexion due to pain on examination, and there was no varus or valgus laxity.

In a private treatment record from L. W., M.D., dated in September 2006, the Veteran complained of knee pain that occurred suddenly following an injury.  On examination of the right knee, there was no instability, strength was 5/5, and muscle tone was normal.

A VA operation report dated on September 26, 2006 listed the pre- and post-operative diagnosis as right knee medial meniscal tear.

Upon consideration of the record, the Board concludes that the Veteran's right knee disability is manifested by flexion to 80 degrees at worst with pain and full extension to 0 degrees, except on one occasion in August 2006 during an evaluation for the Railroad Retirement Board when extension was reported as between 5 to 10 degrees.  These findings are consistent with and more nearly approximate the 10 percent rating currently assigned for arthritis with some painful limitation of motion.  A higher rating for a right knee disability during this time period is not warranted because the evidence of record does not demonstrate any right knee ankylosis, recurrent subluxation or lateral instability (instability was noted in a single private treatment record in May 2006, with no instability on subsequent examinations), dislocated semilunar cartilage, flexion limited to 30 degrees, extension limited to 15 degrees, or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disorder during this period.  Accordingly, a rating in excess of 10 percent for a right knee disability during this time period must be denied.

In addition, at no time during the relevant period of this claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is
shown by the evidence during the applicable time period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation for this period is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent prior to September 26, 2006, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to September 26, 2006, an increased disability rating for residuals of a right knee patella fracture with arthritis, currently evaluated as 10 percent disabling, is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is needed with respect to the remaining claims on appeal.  

As noted above, on September 26, 2006 the Veteran underwent a surgical arthroscopy and partial meniscectomy of the right knee at the Philadelphia VA Medical Center.  As discussed above, the Board has resolved doubt in the Veteran's favor based on the 2011 opinions of a VA orthopedic surgeon and found that his right knee medial and lateral compartment arthritis and meniscal and ACL tears, are interrelated and/or attributable to his service-connected residuals of a right knee patella fracture with patella-femoral compartment arthritis.  In addition, the 2011 VA orthopedic surgeon believed that the Veteran's limited range of motion noted in the first three months following his September 26, 2006 surgery could be due to the surgery itself, but after January 19, 2007 were unlikely to be due to his surgery.  Instead, the flexion measured between 2008 and 2010 generally ranged between 40 and 70 degrees with one outlier at more than 100 degrees in June 2010 and was worse than it was in 2006; the surgeon believed the decreased range of motion was related to the Veteran's tricompartmental arthritis and not the result of surgery.  The RO has not had an opportunity to consider the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence.  To avoid any prejudice to the Veteran, the RO should adjudicate this issue in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand of this matter is warranted.

With regard to the proper disability rating(s) and effective date(s) for the right knee disability from September 26, 2006, the Board finds that this issue is inextricably intertwined with the determination regarding a temporary total rating under 38 C.F.R. § 4.30 because the final outcome of a temporary total rating and the duration of such a rating could materially affect the result of the claim for a higher disability rating for the right knee.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a rating in excess of 10 percent for a right knee disability from September 26, 2006 must be readjudicated after the RO considers whether a temporary total rating under 38 C.F.R. § 4.30 is warranted for a period of convalescence after surgical treatment performed on September 26, 2006.  Likewise, the claim for TDIU is intertwined with the issues being remanded, and should be readjudicated after the above has been completed.  

Relevant ongoing medical records should be requested from the Wilkes-Barre VA Medical Center (VAMC) dated from March 2010 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should adjudicate the claim for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence that was performed the right knee on September 26, 2006.

2.  The AMC/RO should request relevant VA treatment records from the Wilkes-Barre VA Medical Center dated since March 2010.  If any requested records are unavailable, then the claims file should be annotated as such and the Veteran and his representative should be so notified.

3.  After the development requested above and any other development deemed necessary has been completed to the extent possible, the record should again be reviewed.  The AMC/RO should readjudicate the claims for a rating in excess of 10 percent for a right knee disability from September 26, 2006 and for a TDIU, to include, if necessary, whether a referral to the Director, Compensation and Pension Service is warranted for consideration of a TDIU on an extra-schedular basis.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


